United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
DEPARTMENT OF DEFENSE, DEPENDENTS
EDUCATION, Arlington, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1511
Issued: January 11, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 6, 2015 appellant filed a timely appeal of a March 17, 2015 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that her claim
should be expanded to include an L4-5 compression fracture; and (2) whether OWCP abused its
discretion in denying authorization for kyphoplasty lumbar surgery.

1
2

5 U.S.C. § 8101 et seq.

Appellant filed a timely request for oral argument. After exercising its discretion, by order dated October 5,
2015, the Board denied her request as her arguments could be adequately addressed in a decision based on a review
of the case record. Order Denying Request for Oral Argument, Docket No. 15-1511 (issued October 5, 2015).

On appeal appellant contends there is an unresolved conflict in the medical opinion
evidence requiring referral to an impartial medical examiner. She also contends that the second
opinion physician’s opinion is subjective and unsupported by the medical record.
FACTUAL HISTORY
This case has previously been before the Board. On March 18, 1996 appellant, then a 42year-old personnel staffing assistant, filed a traumatic injury claim (Form CA-1) alleging that on
March 15, 1996 she was involved in an elevator accident. She explained that due to mechanical
failure the elevator in which she was riding fell from the sixth floor to between the fourth and
fifth floors which caused cervical strain and multiple contusions to her hip, left thigh and leg, and
lower spine. OWCP accepted the claim for lumbar sprain, left knee derangement, and chronic
post-traumatic stress syndrome. Appellant stopped work on March 18, 1996 and was placed on
the periodic rolls for temporary total disability by letter dated June 14, 1996. By decision dated
April 7, 2000, the Board affirmed an OWCP hearing representative’s decision dated April 1,
1998 and finalized on April 2, 1998, which affirmed a March 4, 1997 OWCP decision denying
authorization for posterior spinal decompression for stenosis surgery performed on January 14,
1997 and epidural injections on October 24, November 1, and 19, 1996.3 The facts and the
circumstances of the case as set forth in the Board’s prior decision are incorporated herein by
reference.
Under OWCP File No. xxxxxx843, appellant had filed a Form CA-1 claim alleging that
on September 13, 1991 she injured her foot, shin, and knee when she tripped over a telephone
outlet. OWCP accepted the claim for bilateral knee contusions and a left old bucket handle tear
of the medial meniscus and authorized left arthroscopic surgery, which was performed on
December 23, 1991.4 Under OWCP File No. xxxxxx370, appellant filed a Form CA-1 alleging
that on October 5, 1993 she injured both knees when her shoe caught on a glue-like substance
and she fell landing on her right knee and twisting her left leg. OWCP accepted the claim for
right knee contusion and left ankle sprain, which was expanded to include right knee internal
derangement. On June 21, 1994 OWCP combined OWCP File Nos. xxxxxx843 and xxxxxx370,
the former number as the master file number. The conditions accepted by OWCP for the
combined claims were lumbar sprain; chronic post-traumatic stress disorder; bilateral knee and
leg sprains; bilateral/lateral meniscus derangement; lower leg arthropathy; knee contusion;
bilateral old bucket handle medial meniscus tear; patellae chondromalacia; bilateral knee internal
derangement; and ankle sprain; knee and lower leg contusion.
On January 23, 2008 OWCP authorized bilateral total knee replacement surgery, with the
right knee surgery occurring on February 14, 2008 and the left knee surgery occurring on
October 31, 2011.

3

Docket No. 98-1715 (issued April 7, 2000).

4

On February 1, 1993 OWCP granted appellant a schedule award for 24 percent permanent impairment of both
knees. On July 11, 1995 it granted her a schedule award for an additional 36 percent permanent impairment of the
right lower extremity.

2

Following the authorization of bilateral total knee replacement surgery, OWCP
recommended combining OWCP File Nos. xxxxxx843 and xxxxxx370 with OWCP File No.
xxxxxx421, with the latter as the master file on January 23, 2008.
On February 25, 2014 Dr. John W. Aldridge, a treating Board-certified orthopedic
surgeon, reported that appellant was seen for low back pain. A review of a magnetic resonance
imaging (MRI) scan revealed a new L4 fracture, lumbar spinal stenosis, and lumbar grade 1
spondylolisthesis involving the L4-5 vertebral body. Diagnoses included spinal stenosis, new L4
fracture, and acquired spondylolisthesis. Dr. Aldridge discussed the treatment options available
to appellant and that L4 kyphoplasty surgery would be scheduled.
In a March 11, 2014 progress note, Dr. Aldridge diagnosed lumbosacral degenerative
disc disease, lumbar spinal stenosis, and L4 fracture. He noted that appellant was seen for low
back pain and leg weakness. Physical examination findings were provided including lumbar
spine findings of no subluxations, no deformities or lesions, milder reduced range of motion with
moderate pain, negative straight leg testing while supine and seated, and normal paraspinal
muscle strength. Dr. Aldridge noted that appellant would undergo L4 kyphoplasty surgery.
OWCP received requests for authorization of kyphoplasty lumbar surgery after appellant
had undergone the procedure on March 13, 2014. The postoperative diagnosis was listed as L4
osteoporotic pathologic compression fracture.
By letter dated April 4, 2014, OWCP informed appellant that it was currently unable to
authorize the requested lumbar kyphoplasty procedure. It advised that a second opinion
evaluation was necessary to determine whether the procedure should be authorized.
In an April 30, 2014 report, Dr. Charles Lancelotta, a second opinion Board-certified
neurological surgeon, reviewed the statement of accepted facts and appellant’s medical record.
He related appellant’s history of employment injuries and his own findings on physical
examination. Dr. Lancelotta noted that review of a February 22, 2014 lumbar MRI scan showed
a significant L4-5 compression fracture. He thereafter opined that the kyphoplasty surgery was
warranted. However, Dr. Lancelotta explained that appellant’s L4-5 large compression fracture
was unrelated to her employment injuries. In support of this conclusion, he observed that
appellant had no back problems following her March 15, 1996 employment injury and she had
no significant back problems following her lumbar foraminotomy surgery in the early 1980’s.
Moreover, it appeared that the compression fracture was probably a result of her osteoporosis
based on Dr. Aldridge’s preoperative and postoperative diagnoses of L4 osteoporotic pathologic
compression fracture. Dr. Lancelotta concluded that both appellant’s osteoporosis and the L4-5
compression fracture were unrelated to the accepted employment injuries and that appellant had
no neurosurgical problems or disability causally related to the accepted employment injuries.
By decision dated September 10, 2014, OWCP reissued a September 8, 2014 decision
which denied appellant’s request to expand her claim to include an L4-5 compression fracture as
caused by the accepted injury or a consequence thereof. It also denied authorization for her
kyphoplasty surgery.

3

In a letter dated November 5, 2014, appellant requested reconsideration. She argued that
a bone density scan revealed that contrary to Dr. Lancelotta’s opinion there was no evidence of
osteoporosis. In support of her reconsideration request, appellant submitted a September 26,
2014 bone density scan from Riverside Health System which had been ordered by Dr. Dwight
Herbert, a treating Board-certified family medicine practitioner. The bone density scan indicated
that “[t]he bone mineral density of proximal femur is osteopenic, which has increased risk for
fracture.” On February 15, 2015 OWCP requested that Dr. Lancelotta review the September 26,
2014 bone density scan and provide an opinion as to whether this information changed his
opinion regarding the kyphoplasty surgery.
On February 25, 2015 Dr. Lancelotta reviewed the September 26, 2014 bone density scan
and opined that it had “nothing to do with [appellant’s] lumbar compression fracture” as the
scan was of the right proximal femur. Thus, his opinion remained unchanged.
By decision dated March 17, 2015, OWCP denied modification of its September 10, 2014
decision.
LEGAL PRECEDENT -- ISSUE 1
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.5 To establish a causal relationship between a claimed
condition and the employment injury, an employee must submit rationalized medical evidence
based on a complete medical and factual background supporting such a causal relationship.6
Causal relationship is a medical issue and the medical evidence required to establish a causal
relationship is rationalized medical evidence.7 Rationalized medical evidence is evidence which
includes a physician’s rationalized medical opinion on the issue of whether there is a causal
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.8 Neither the mere fact that a disease or condition manifests itself during a period of
employment, nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.9
It is an accepted principle of workers’ compensation law that when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause which is attributable to the employee’s own intentional conduct.
As is noted by Larson in his treatise on workers’ compensation, once the work-connected
character of any injury has been established, the subsequent progression of that condition
5

Jaja K. Asaramo, 55 ECAB 200 (2004).

6

M.W., 57 ECAB 710 (2006); John D. Jackson, 55 ECAB 465 (2004).

7

D.E., 58 ECAB 448 (2007); Mary J. Summers, 55 ECAB 730 (2004).

8

Phillip L. Barnes, 55 ECAB 426 (2004); Leslie C. Moore, 52 ECAB 132 (2000).

9

V.W., 58 ECAB 428 (2007); Ernest St. Pierre, 51 ECAB 623 (2000).

4

remains compensable so long as the worsening is not shown to have been produced by an
independent nonindustrial cause and so long as it is clear that the real operative factor is the
progression of the compensable injury, associated with an exertion that in itself would not be
unreasonable under the circumstances.10
ANALYSIS -- ISSUE 1
As a result of all of appellant’s claims, OWCP has accepted the conditions of lumbar
sprain; chronic post-traumatic stress disorder; bilateral knee and leg sprains; bilateral lateral
meniscus derangement; lower leg arthropathy; knee contusion; bilateral old bucket handle medial
meniscus tear; ankle sprain; knee and lower leg contusion; patellae chondromalacia; and bilateral
knee internal derangement as caused by her combined accepted employment injuries. Appellant
requested that her claim be expanded to include an L4-5 compression fracture. The issue on
appeal is whether appellant met her burden of proof to establish that this condition is causally
related by direct causation or as a consequential injury. The Board finds that she failed to meet
her burden of proof.
Based on a clinical examination, review of the medical record, and statement of accepted
facts, Dr. Lancelotta, the second opinion physician, opined that the medical record did not
establish that the L4-5 compression fracture was causally related to appellant’s employment
injuries. He explained that appellant had no back problems following her March 15, 1996
employment injury or any significant back problems following her early 1980’s lumbar
foraminotomy surgery. Dr. Lancelotta further explained that, based on the postoperative
diagnosis of L4 osteoporotic pathologic compression fracture, the lumbar fracture was due to
appellant’s osteoporosis. He opined that appellant’s L4-5 compression fracture was not
employment related as it was due to a condition that OWCP had not accepted.
In a February 25, 2015 supplemental report, Dr. Lancelotta reviewed a September 26,
2014 bone density scan at OWCP’s request and indicated that his opinion remained unchanged.
He explained that the bone density scan was of appellant’s right proximal femur and had nothing
to do with her lumbar compression fracture.
The Board finds that OWCP properly accorded the weight of the evidence to the medical
opinion of Dr. Lancelotta. Dr. Lancelotta’s report contains an extensive review of the medical
record, discusses appellant’s employment injury and medical history and supports his opinion
with reasoning in both reports.11 His opinion supports OWCP’s finding that appellant has not
established that her L4-5 fracture was directly caused by her employment injuries, or that it was
a natural consequence of the progression of an accepted condition.
In support of her claim, appellant submitted reports from her treating physician,
Dr. Aldridge diagnosing lumbosacral degenerative disc disease, lumbar spinal stenosis, and L4
fracture and recommending L4 kyphoplasty surgery.
Dr. Aldridge provided physical
examination findings and reviewed an MRI scan. However, he offered no opinion as to the
10

J.C., Docket No. 15-841 (issued August 3, 2015).

11

See James Mack, 43 ECAB 321 (1991).

5

cause of appellant’s L4 fracture. The Board has held that medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the
issue of causal relationship.12
Appellant also submitted a September 24, 2014 bone density scan from Dr. Herbert
which indicated that appellant was at an increased risk for fracture.
On appeal appellant argues that Dr. Lancelotta’s opinion is unsupported by the factual
and medical evidence. She also argues that his opinion that she has osteoporosis is unsupported
by any medical test and the record as a whole. Lastly, appellant argues that there is an
unresolved conflict in the medical opinion evidence between Dr. Lancelotta and her treating
physicians, Drs. Aldridge and Herbert. As discussed above, the medical evidence does not
establish that appellant’s lumbar fracture is causally related to her employment injuries or a
consequential injury. Contrary to appellant’s arguments, Dr. Lancelotta provided a wellrationalized opinion explaining why her lumbar fracture was not employment related.
The Board finds that appellant has not met her burden of proof to establish any additional
condition causally related to her accepted work injury. Therefore, OWCP properly denied her
request to expand her claim to include L4-5 fracture.
LEGAL PRECEDENT -- ISSUE 2
Section 8103 of FECA13 provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree or the period of disability, or aid in lessening the amount of the monthly
compensation.14 In interpreting section 8103, the Board has recognized that OWCP has broad
discretion in approving services provided under FECA.15 The only limitation on OWCP’s
authority is that of reasonableness.16 Abuse of discretion is generally shown through proof of
manifest error, clearly unreasonable exercise of judgment, or actions taken which are contrary to
both logic and probable deductions from established facts. It is not enough to merely show that
the evidence could be construed so as to produce a contrary factual conclusion.17

12

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006).
13

5 U.S.C. § 8101 et seq.

14

5 U.S.C. § 8103; see R.L., Docket No. 08-855 (issued October 6, 2008); Sean O’Connell, 56 ECAB 195 (2004),
Thomas W. Stevens, 50 ECAB 288 (1999).
15

A.O., Docket No. 08-580 (issued January 28, 2009); Joseph P. Hofmann, 57 ECAB 456 (2006).

16

D.C., 58 ECAB 620 (2007); Dr. Mira R. Adams, 48 ECAB 504 (1997).

17

L.W., 59 ECAB 471 (2008); P.P., 58 ECAB 673 (2007); Daniel J. Perea, 42 ECAB 214 (1990).

6

ANALYSIS -- ISSUE 2
OWCP accepted the conditions of chronic post-traumatic stress disorder; bilateral knee
and leg sprains; bilateral lateral meniscus derangement; lower leg arthropathy; knee contusion;
bilateral old bucket handle medial meniscus tear; lumbar sprain; ankle sprain; knee and lower leg
contusion; patellae chondromalacia; and bilateral knee internal derangement.
Appellant requested authorization for L4 kyphoplasty surgery. In reports dated
February 25 and March 11, 2014, Dr. Aldridge diagnosed a new L4 fracture, spinal stenosis,
lumbar degenerative disc disease, and acquired spondylolisthesis. He asserted that a lumbar
spine MRI scan showed a new L4 fracture, lumbar spinal stenosis, and lumbar grade 1
spondylolisthesis involving the L4 vertebral body. Dr. Aldridge recommended surgery.
However, the Board notes that he provided no opinion as to how the recommended surgery was
due to the accepted employment conditions. Dr. Lancelotta, a second opinion Board-certified
neurologist, explained that the surgery was not due any accepted conditions, but was due to
nonemployment-related osteoporosis. Appellant did not provide any further medical evidence to
support or clarify the need for the requested surgery.
Based on the evidence of record, OWCP reasonably concluded that the proposed surgery
was not warranted. It did not abuse its discretion in denying authorization for the kyphoplasty
surgery in this case.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her claim
should be expanded to include an L4-5 compression fracture. The Board further finds that
OWCP did not abuse its discretion when it denied authorization for kyphoplasty lumbar surgery.

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 17, 2015 is affirmed.
Issued: January 11, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

